Citation Nr: 1717372	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened this claim, but then ultimately confirmed and continued a prior denial of service connection for tinnitus.

In his November 2015 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before the Board, and in response the RO put him on a list of those wanting this type of hearing and sent him a letter indicating this later in November 2015.  However, as will be discussed, he is withdrawing his appeal, so the hearing need not be scheduled or occur.


FINDING OF FACT

On a March 28, 2017, VA Form 21-4138, the Veteran withdrew his appeal seeking service connection for tinnitus; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing, (on a March 28, 2017, VA Form 21-4138) the Veteran withdrew his appeal seeking service connection for tinnitus.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding this issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for tinnitus is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


